John W. Park, Esq. County Attorney, Ontario
I am writing in response to a request from your office for an Attorney General's opinion as to whether the county commissioner of social services may be appointed as a conservator.
The letter from your office notes that the Ontario County Commissioner of Social Services has been asked on several occasions to petition for the appointment of conservators for various residents of Ontario County. On occasion, the commissioner has petitioned the court to name him as conservator.
The appointment of and responsibilities of conservators are generally governed by the provisions found in article 77 of the Mental Hygiene Law.
  "In appropriate cases, a social services official shall initiate a special proceeding for the appointment of a conservator pursuant to section 77.03 of the Mental Hygiene Law" (Social Services Law, § 309).
Section 77.03, in turn, provides as follows with regard to who may serve as a conservator:
  "Any relative or friend of the proposed conservatee, including a corporate body, social services official, or public agency authorized to act in such capacity which has a concern for the financial and personal well-being of the proposed conservatee . . . may be appointed as conservator . . ." (Mental Hygiene Law, § 77.03[e]; see Matter of Kaufman, 114 Misc.2d 1078 [Sup Ct, Broome Co, 1982]).
Furthermore, the Department of Social Services regulations regarding conservators provide unequivocally that "[a] local social services commissioner may be appointed to serve as a conservator" (18 NYCRR § 457.6[c]).
We conclude that a local social services commissioner may be appointed to serve as a conservator under article 77 of the Mental Hygiene Law.